Fitzgerald, S.
The instrument offered for probate is written upon the first page of an ordinary sheet of note paper, and subscribed by the testator at the end of such first page. The second and third pages are blank and the signatures of the witnesses appear upon the top of the fourth page. The remainder of the fourth page is blank. The only question' presented is whether or not the witnesses signed at the end of the will. The requirement of the statute in this respect has been, *207if not literally, substantially complied with, and in the absence of fraud this is sufficient. The principle here is the same as that in the Matter of Dayger, 47 Hun, 127, and Hitchcock v. Thompson, 6 id. 279, in the former of which it is said that an instrument is signed at the end thereof when nothing intervenes' between the instrument and the subscription. It is apparent that after the testator had subscribed the instrument the double sheet was turned over without separating the leaves, and that the witnesses signed upon what would have been merely the other side of a single leaf. A decree may be presented admitting the will to probate..
Decreed accordingly.